Dunbar, J.
This is a suit to recover damages on an injunction bond. The District Judge gave a judgment for plaintiff against the defendants in solido for one hundred and fifty dollars, with interest from the 19th April, 1848. The conflicting and contradictory testimony with regard to the damages suffered by plaintiffs, owing to the suing out of the injunction by the defendants, renders it doubtful whether damages ought to have been allowed. There was only one witness as to the proper amount to be given to the plaintiffs for counsel fees for defending the suit, or writ of injunction. This witness fixed the amount at $150, and we cannot say that the Court erred in giving judgment for this amount only. There is, however, an exception taken by plaintiffs to the opinion of the Court refusing to compel Caleb L. Sioayzé, one of the defendants, to give testimony in this case. Under our Code of Practice and laws of evidence we know no other mode of compelling a party to a suit of giving testimony than by interrogatories on facts and articles. This is similar to the Chancery practice, and established by positive provisions of our Code of Practice, hut'is unknown to the rules of evidence of the Common law.
The judgment of the District Court is, therefore, affirmed, with costs of this Court to be paid by appellant.